—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gorges, J.), rendered June 3, 1993, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the complainant’s erroneous description of his height and his failure to mention his facial hair rendered the People’s case legally insufficient. We disagree. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that there was sufficient identification evidence to establish the defendant’s guilt beyond a reasonable doubt.
Contrary to the defendant’s contention that certain remarks made by the prosecutor in her summation deprived him of a fair trial, we find that some of the challenged remarks were fair responses to the defense counsel’s summation (see, People v Lee, 209 AD2d 723; People v Velasquez, 205 AD2d 716), and the prejudicial effect of certain improper remarks was mitigated by the court’s immediate curative instructions (see, People v Lamour, 203 AD2d 388, 389; People v Cuevas, 99 AD2d 553).
The defendant’s contention that he was deprived of meaningful representation because his counsel did not call any alibi witnesses on his behalf rests on matters dehors the record and *669is, therefore, not properly before this Court (see, People v Aversa, 156 AD2d 371; People v Ghee, 153 AD2d 954).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Copertino, Pizzuto and Krausman, JJ., concur.